Title: To John Adams from William Plumer, 25 November 1814 to 26 November 1814
From: Plumer, William
To: Adams, John




My dear Sir,
Epping (NH) Novr 25. 1814


A variety of avocations, and a degree of ill health, has prevented me till now from making my grateful acknowledgement for the receipt of your obliging letter of the 27th of last month.
You ask my opinion whether New Hampshire is prepared to adopt the measures of the Massachusetts legislature? I think they are not. Though the damning doctrine of dismemberment has advocates here, yet I do not believe they can obtain a majority of the people, or of their Representatives, to avow it. Indeed its advocates with us, who argue by the hour in favor of it, take special care every few moments, to declare they do not wish a seperation. It is obvious that their design is to familiarize the people with the subject; they fear to propose it directly, least it should excite indignation, not only against the measure but those who support it. How far these covert proceedings, aided by the taxes & measures indispensably necessary to carry on the war, may eventually influence our people in aid of their nefarious project, time only can disclose. I cannot however believe, that New England is yet so destitute of political wisdom & love of country, as to adopt a measure so fatal not only to the prosperity but to her existence as a free people. I have sometimes feared that the temper & spirit of the present opposition, may produce such a state of anarchy & confusion, as may induce some military Cæsar or Napolean to vault into the chair of State, & immolate the only remaining Republic on the altar of despotism.
Before Governor Strong’s letter reached Governor Gilman, inviting New Hampshire to send delegates to Hartford, our legislature was adjourned to June. The governor cannot convene them without the advice of the Council; and fortunately a majority of them are staunch republicans. This has prevented his even asking their opinion on that subject. There is one circumstance respecting the formation of this Council that deserves notice. The federalists last June had a decided majority in both houses of the legislature—the governor was also federal—and though three of the five councillors were republicans elected by the people, the junto resolved to destroy the election of one of the republican Councillors, & so secure a majority in that branch. Having drilled their party by frequent nocturnal caucuses, tho’ the legislature admitted the votes of Portsmouth as legal for Governor & Senator, they rejected those for councillor, given at the same meeting & by the same persons. These votes being rejected no councillor was elected in Rockingham; & of course the Legislature was to choose one of the two highest candidates; one of whom was a republican & the other federal. No doubts remained after they had unjustly rejected the legal votes of the people that they would elect their own creature. But to the astonishment to the astonishment of the republicans, federalists, and the chagrin of the federalists, the moderate federalists joined with the republicans, & re-elected the very man whom the people had previously chosen. These Moderates went far, but would not go all lengths in iniquity. Tis owing to this circumstance that our legislature was not before this convened to consider of the ruinous measures proposed by your Court.
Vermont legislature, to their great credit, have unanimously refused to join the Hartford Convention. I trust this will have a favorable influence on our next year’s legislature.
If we are worthy of the blessings of a free government—if we possess the temper & virtue of freemen, I cannot but think a spirit will soon pervade the people, which will hurl these modern Jacobeans, who have not the ambition suited to govern a whole people, into that obscurity they so richly merit.
Excuse my prolixity. Excuse me for asking one question, which has relation to my historical work, in which I am progressing. Do you recollect of any country, or even an extensive island, that when it was first discovered, was then uninhabited by human beings? Your extensive historical reading, & very retentive memory will, I am confident, furnish the answer without the trouble of recuring to books.
I am with sentiments of much respect & esteem / Dear Sir, / Your most obedient / humble servant


William Plumer

PS. Novr 26. Since writing the foregoing, I am informed an attempt has been made in the county of Cheshire, by a self created convention, to elect a member for the Hartford assembly.

